— Appeal from an order of the Supreme Court, Onondaga County (Kevin G. Young, J.), entered October 29, 2009 in a divorce action. The order, inter alia, denied the motion of defendant for a downward modification of support and maintenance.
It is hereby ordered that the order so appealed from is unanimously modified in the exercise of discretion by vacating the fourth ordering paragraph and as modified the order is affirmed without costs.
Same memorandum as in Jelfo v Jelfo (81 AD3d 1255 [2011]). Present — Scudder, P.J, Peradotto, Carni, Green and Gorski, JJ.